
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 415
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mrs. Davis of
			 California (for herself, Mr.
			 Grijalva, Mr. Dingell, and
			 Mr. Polis) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  month of October 2011 as National Principals Month.
	
	
		Whereas the National Association of Secondary School
			 Principals and the National Association of Elementary School Principals have
			 declared the month of October 2011 as National Principals Month;
		Whereas school leaders are expected to be educational
			 visionaries, instructional leaders, assessment experts, disciplinarians,
			 community builders, public relations experts, budget analysts, facility
			 managers, special programs administrators, and guardians of various legal,
			 contractual, and policy mandates and initiatives as well as being entrusted
			 with young people, the most valuable resource;
		Whereas principals set the academic tone for their schools
			 and work collaboratively with teachers to develop and maintain high curriculum
			 standards, develop mission statements, and set performance goals and
			 objectives;
		Whereas the vision, dedication, and determination of a
			 principal provide the mobilizing force behind any school reform effort;
		Whereas leadership is second only to classroom instruction
			 among all school-related factors that contribute to what students learn at
			 school, according to research conducted by the Wallace Foundation;
		Whereas the U.S. Bureau of Labor Statistics estimates that
			 approximately 1 in 3 education administrators works more than 40 hours a week
			 and often works an additional 15 to 20 hours each week supervising school
			 activities at night and on weekends;
		Whereas the NAESP National Distinguished Principals
			 program honors exemplary elementary and middle level public, private, and
			 independent school leaders as well as leaders from the U.S. Department of
			 Defense Schools and the U.S. Department of State Overseas Schools, for
			 outstanding leadership for student learning and the profession;
		Whereas the MetLife-NASSP Principal of the Year program
			 began in 1993 as a means to recognize outstanding middle level and high school
			 principals who have succeeded in providing high-quality learning opportunities
			 for students as well as their exemplary contributions to the profession;
		Whereas the celebration of National Principals Month would
			 honor elementary, middle level, and high school principals and recognize the
			 importance of school leadership in ensuring that every child has access to a
			 high-quality education; and
		Whereas the month of October 2011 would be an appropriate
			 month to designate as National Principals Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors and recognizes the contribution of
			 school principals and assistant principals to the success of students in the
			 Nation's elementary and secondary schools; and
			(2)encourages the
			 people of the United States to observe National Principals Month with
			 appropriate ceremonies and activities that promote awareness of school
			 leadership in ensuring that every child has access to a high-quality
			 education.
			
